Opinion filed April 22,
2010 
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00084-CR
                                                    __________
 
                              SANDRA
GAY RUSHTON, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 42nd District Court
 
                                                            Taylor
County, Texas
 
                                                   Trial
Court Cause No. 23611-A
 

 
                                            M E M O R A N
D U M    O P I N I O N
 
            Sandra
Gay Rushton has filed in this court a motion to dismiss her appeal.  The motion
is signed by both appellant and her counsel.  The motion is granted, and the
appeal is dismissed.
 
                                                                                    PER
CURIAM
April 22, 2010
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.